DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TAMAR JACKSON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1175

                              [June 24, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas J. Coleman,
Judge; L.T. Case No. 05-17243CF10A.

  Tamar Jackson, Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.